Citation Nr: 1337672	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  09-08 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for a right leg sprain.

3. Entitlement to service connection for tinea, also claimed as a fungal infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to June 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

A hearing before the undersigned Acting Veterans Law Judge was held at the RO in July 2013.  A transcript of the hearing has been associated with the claims file.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.

The Veteran has been service-connected for the following disabilities: (1) posttraumatic stress disorder (PTSD) at 30 percent disability rating, effective June 3, 2006; (2) chronic low back strain at 20 percent disability rating, effective August 17, 2012; (3) recurrent tinnitus at 10 percent disability rating, effective June 3, 2006; (4) right knee sprain with slight instability and osteoarthritis at 10 percent disability rating, effective August 10, 2007; (5) limitation of flexion of the right knee with osteoarthritis at 10 percent disability rating, effective August 17, 2012; (6) radiculopathy of the left lower extremity associated with chronic low back strain at a 10 percent disability rating, effective August 17, 2012; (7) radiculopathy, of the right lower extremity associated with chronic low back strain at a 10 percent disability rating, effective August 17, 2012; (8) a right shoulder strain at a noncompensable disability rating, effective June 3, 2006; (9) a right hip sprain at a noncompensable disability rating, effective June 3, 2006; (10) bilateral knee sprain at a noncompensable disability rating, effective June 3, 2006 to October 17, 2007; (11) a left knee sprain at a noncompensable disability rating, effective June 3, 2006; and (12) bilateral decreased vision at a noncompensable disability rating, effective June 3, 2006.

The issue of entitlement to service connection for tinea, also claimed as a fungal infection, is addressed in the REMAND portion of the decision below and is  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a July 2013 statement, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for hearing loss.

2. The Veteran's current symptomatology of a right leg sprain have been attributed to the Veteran's service-connected right knee sprain with slight instability and osteoarthritis; limitation of flexion of the right knee with osteoarthritis; radiculopathy of the right lower extremity associated with a chronic low back pain; right hip sprain; and a bilateral knee sprain. 

3. The Veteran has not been diagnosed with a separate and distinct disorder in the right lower extremity, either known or unknown (namely, a muscular disorder in the right thigh and/or tibial/fibular area), that manifested during, or as a result of, active military service, or, that was caused by or permanently aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2. The criteria for establishing service connection for a right leg sprain have not been met.  38 U.S.C.A. §§ 1101,1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Issue Withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

In a July 2013 statement, the Veteran stated he wished to withdraw his appeal for entitlement to service connection for hearing loss.  This was confirmed at the July 2013 Board hearing before the undersigned Acting Veterans Law Judge.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and this issue is dismissed.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

A letter dated in June 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, this letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  VA treatment records have also been associated with the Veteran's electronic paperless file (Virtual VA).  The record indicates the VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

Also, the Board notes that there is a lay statement from R.R., dated September 2007, in the claims folder that has not been translated from Spanish to English.  However, the Veteran stated that this statement only pertained to his claim for PTSD. As the document is not relevant to the issue of service connection for a right leg sprain, the Board finds that there is no prejudice to the Veteran in not translating this document.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations in October 2006, November 2007, and November 2012.  The findings of the VA examiners involved review of the claims file and thorough examinations of the Veteran and the opinions were supported by sufficient rationale.  Specifically, the examinations have addressed whether the Veteran has a current muscular disorder in his right lower extremity.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, in July 2013 the Veteran testified at a Board hearing over which the Acting Veterans Law Judge (AVLJ) presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the Board hearing, the undersigned clarified the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Notably, the undersigned fully explained to the Veteran and his representative the impact of the Veteran's other service-connected disabilities on his claim for a right leg sprain and the evidence needed to establish service connection.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Byrant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

III.  The Merits of the Claim

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disabilities, such as organic disease of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A right leg sprain is not a chronic disease " listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) does not apply to the Veteran's claim of a right knee sprain.  Id. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that the Veteran has been service-connected for the following disabilities pertaining to the right lower extremity: right knee sprain with slight instability and osteoarthritis at 10 percent disability rating; limitation of flexion of the right knee with osteoarthritis at 10 percent disability rating; radiculopathy, of the right lower extremity associated with chronic low back strain at a 10 percent disability rating; a right hip sprain at a noncompensable disability rating; and bilateral knee sprain at a noncompensable disability rating.

In this appeal, the Veteran claims he has a right leg sprain disability that is the result of his military service.  The Veteran testified at the June 2013 Board hearing that he was unable to pass physical training due to a knee injury.  He stated he relied on painkillers to pass physical training.  The Veteran further stated that his military training and duties contributed to the deterioration of his right knee and hip.  He stated he was diagnosed with osteoarthritis in the right knee as his meniscus became thinner due to his training.  The Veteran reported weakness in his thigh or the tibular/fibular area. 

It is clear from the Veteran's in-service treatment records that he experienced injury to his back, hip, and knees.  The Veteran reported in February and March 2006 individual sick slips that he injured his hip and knees and the pain continues when he is lifting heavy objects.  Furthermore, according to a May 2006 post-deployment health reassessment, the Veteran reported he had back pain and muscle aches.  

According to the post-service treatment records, the Veteran was diagnosed with, and continuously treated for, bilateral arthralgia of the right knee.  There is no evidence that the Veteran had a separate muscular disorder of the thigh or in the tibular/fibular area. 

The Veteran was afforded a VA examination in October 2006 where he reported pain and weakness in his knees.  He stated that the pain was constant and radiated to the hips and back "like a crushing, pressing, cramping, burning or sharp pain with severity of 8/10."  He reported he was treated with a brace, muscle stimulator and pain medication.  Regarding his right hip, the Veteran stated he has weakness, heat, giving way, lack of endurance, and fatigability with intermittent pain twice a day lasting for one to two hours. 

Physical examination revealed the Veteran had pain on the right hip at flexion of 120 degrees; extension of 25 degrees; adduction of 25 degrees; abduction of 40 degrees; external rotation of 60 degrees; and internal rotation of 40 degrees without fatigue, weakness, lack of endurance or incoordination.  After repetitive use, the Veteran had additional 10 degrees limitation of motion of the right hip with pain; fatigue, weakness, lack of endurance and incoordination with pain having the major impact of function.  An examination of the knees revealed abnormal movement with guarding, but without subluxation, edema, effusion, weakness, redness, tenderness or heat.  There was no evidence of recurrent subluxation, locking pain, joint effusion or crepitus.  There was no ankylosis.  The Veteran had pain in the right knee on flexion of 130 degrees and 0 degrees extension without fatigue, weakness, lack of endurance or incoordination.  After repetitive use, the Veteran had additional limitation of 10 degrees with pain, fatigue, weakness, lack of endurance, and incoordination, with pain having the major impact on function.  Medial and lateral collateral stability tests were slightly to moderately abnormal, bilaterally.  The anterior and posterior cruciate stability tests were normal and medical and lateral meniscus test were slightly to moderately abnormal, bilaterally.  The examination of the tibia and fibia was normal.  The examination of the ankles revealed no deformity or ankylosis as the range of motion was within normal limits without pain, fatigue, weakness, lack of endurance or incoordination.  The motor function was found to be normal in the lower extremities with no muscle atrophy, fasciculation or fibrillation.  The deep tendon reflexes were symmetrical in the lower extremities.  Upon physical examination and the Veteran's lay history, the examiner diagnosed the Veteran with intermittent subjective right leg strain.

According to a September 2007 VA treatment record, the Veteran reported right knee pain with instability and buckling.  He stated physical therapy did not help.  An MRI ruled out ligamentous/cartilagenous injury.  The MRI revealed mild osteoarthritis in the right knee with minimal narrowing of the medial compartment of the right knee joint and early degeneration of periarticular cartilages was seen.  The right medial meniscus was slightly degenerated and small in size.  The right lateral meniscus was normal.  The right anterior and posterior cruciate ligaments and medial and lateral collateral ligaments were grossly intact.  There was no evidence of joint effusion and the signal in the bones and soft tissues were normal. 

The Veteran underwent another VA examination in November 2007 where the findings of the September 2007 MRI were acknowledged.  A physical examination revealed the Veteran's knees were within normal limits without genu recurvatum, locking pain or crepitus.  There was no ankylosis with normal range of motion in both knees.  Repetitive use did not revealed additional limitation of motion but pain was noted on flexion of the right knee without fatigue, weakness, lack of endurance or incoordination.  The medial and lateral collateral stability tests and the anterior and posterior cruciate stability tests were normal.  However, the medical and lateral meniscus tests were slightly abnormal on the right knee.  A sensory and motor function examinations were normal in the lower extremities, bilaterally.  There was no muscle atrophy, fasciculation, or fibrillation in the lower extremities.  The Veteran's diagnosis of bilateral knee sprain and mild osteoarthritis of the right knee as confirmed. 

Finally, the Veteran was afforded another VA examination in November 2012 where he reported flare-ups in the knee and/or lower leg.  A physical examination revealed the range of motion in the right knee was 140 degrees or greater with pain and full extension with pain.  The Veteran was able to perform repetitive-use testing with three repetitions.  There was additional functional limitation in range of motion of the right knee and lower leg following repetitive-use testing evidenced by pain on motion.  The Veteran had normal strength in right knee flexion and extension.  The examination determined the Veteran did not have shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The Veteran's diagnosis of right knee sprain with instability and osteoarthritis was confirmed.

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a disorder identified as right leg sprain.  Simply put, with the possible exception of complaints of generalized muscle pain, the Veteran's symptoms of a right leg sprain have already been considered in the disability ratings for his various service-connected disabilities.  To assign a separate rating based on this symptomatology would amount to pyramiding. 

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  Although it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Here, the Veteran's symptomatology of a right leg sprain, such as any limitation of motion, instability, pain, fatigue, weakness, lack of endurance, and incoordination, are already considered as a symptom of his service-connected disabilities (specifically, right knee sprain with slight instability and osteoarthritis; limitation of flexion of the right knee with osteoarthritis; radiculopathy of the right lower extremity associated with a chronic low back pain; right hip sprain; and a bilateral knee sprain) and in the considerations of the assigned disability rating.  As such, to separately rate a diagnosis of right leg sprain, generally, would be duplicative and overlapping with the symptomatology of the Veteran's other service-connected disabilities.

Moreover, to the extent the Veteran has claimed that he currently has a muscular disability of the right thigh and/or tibular/fibular area, the Board finds that the evidence of record does not support a finding of a current muscular disability other than what has already been service-connected.  See 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  There is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the VA examinations and the VA treatment records do not indicate the Veteran has a muscular disorder of the right thigh and/or the tibular/fibular area that is a separate and distinct disability from those that have been service-connected.  Specifically, October 2006 and November 2007 VA examinations determined there was no muscle atrophy, fasciculation or fibrillation.  Accordingly, the Veteran has not shown a current disorder that is separate and distinct disability from those that have already been service-connected and for which service connection can be granted, either based on a known diagnosis or even unknown diagnosis based on the Veteran's service in the Persian Gulf.  See 38 C.F.R. § 3.317 (2013).

The Board has considered the Veteran's assertions that his right leg sprain is due to his military service.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as his current symptomatology.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally considered to be competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or specialized training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). 

The Board acknowledges the Veteran's belief that he has a right leg sprain that is a separate and distinct disability other than those that have already been service-connected.  However, given the complex nature of the Veteran's right leg sprain and the objective medical evidence, the Board concludes that the Veteran's statements and opinions as to diagnosis and etiology are of minimal probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Accordingly, his opinions are not probative and are outweighed by the medical evidence of record.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  For the reasons set forth, the Veteran's claim is denied. 



ORDER

The claim of entitlement to service connection for hearing loss has been properly withdrawn from this appeal by the Veteran and this issue is dismissed.

Entitlement to service connection for a right leg sprain is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.     38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013).

In July 2013, the Veteran testified at his Board hearing that his skin condition started during service but that he did not seek treatment for it at that time.  The Veteran stated his symptoms started when his skin and hair would rub together during training.  He stated that the symptoms would come and go.  The Veteran contends that since service and separation, his symptoms have progressed and that he was told by his doctors that it was a permanent condition.  The Veteran further stated that he was told by his doctors that his condition was typical of athletes in moist environments.  The Veteran stated he performed military training in Missouri, Virginia, and South Korea, where it is very humid.

It is clear from the record that the Veteran has been diagnosed with tinea and has been receiving continuous treatment at the VA medical center.

According to the in-service treatment records, the Veteran was diagnosed with, and treated for, psoriasis in the left elbow in July 2005.  In a May 2006 post-deployment health reassessment, the Veteran stated he currently had a skin disease he felt was related to his deployment in Iraq.

Given, the evidence of a skin condition in service, the Veteran's lay statements (which the Board finds the Veteran is competent and credible to report on the observable symptom of these disorders in-service and since that time), and a current diagnosis of tinea, further development is required to obtain a medical opinion as to whether the Veteran's current tinea is related to his active military service.  Furthermore, the Veteran has not been afforded a VA examination in regards to his issue and therefore, a remand of this claim is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination, by an appropriate specialist, at a VA medical facility.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be made available to the examiner designated to examine the Veteran and the examination report should reflect that such a review was made.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to diagnosed tinea, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service. 

In rendering the requested opinion, the examiner must consider and discuss all pertinent lay and medical evidence, to include the Veteran assertions referencing in-service symptoms, the in-service treatment records documenting any skin disorder, and the ultimate diagnosis of tinea. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


